Order entered April 15, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01751-CV

              UNIVERSITY GENERAL HOSPITAL, L.P., ET AL., Appellants

                                                  V.

           REED MIGRAINE CENTERS OF TEXAS, PLLC, ET AL., Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-02875-A

                                              ORDER
       This is an appeal from a temporary injunction order in favor of appellees. Appellants

have filed their brief on the merits; appellees’ brief is currently due.

       By motion filed April 4, 2014, appellees inform us that they have filed an amended

petition dropping all claims for injunctive relief and will be moving the trial court to dissolve the

temporary injunction. They seek to have the appeal abated, pending the trial court’s ruling on

their motion to dissolve temporary injunction. We GRANT the motion, ABATE the appeal, and

ORDER appellees to file either a motion to dismiss the appeal or a motion to reinstate the appeal

along with their brief on the merits no later than May 5, 2014. The appeal shall be reinstated

May 9, 2014 or upon appellees’ filing of the dismissal or reinstatement motion.

                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE